DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a first office action in response to an application for letters patent titled “Conversation-based policy distributor” filed on 15 November 2019. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note:Node (example edge node): forward the data along to destination devices. It’s a point of enforcement of policy (see spec paragraph 0002). Also, edge node may be considered as a routing locator (RLOC) par 0034 of application specification.
Map server may be a database that keep track of devices in a network (see par 0034).
Communication may be a map cache reply sent to edge node (par 0034.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. Hereinafter Wong PUB number 2017/0041343 A1.
As per claim 1,Wong teaches a method comprising: receiving, at an edge node (see fig 1 item 12, par 0015 and 0018; node or enforcement node 12 can be any number of  nodes) in a network (item 13, network), a map cache request (can be communication or a reply) from a map server (i.e a database, see fig 1-2) in the network, the map cache request including an indication of a destination device (endpoint or host; see par 0026) with which another second edge node (par 0015 and 0018 discuss another node or multiple nodes or enforcement nodes) is requesting to communicate; based at least in part on 
It must be noted that Wong does not specify if the first node was used to send and receive particular items and information. One skill artisan at the effective filing date of the invention would 
As per claim 5, Wong does not specify indication of the destination address is sent to the second edge node concurrently with sending the policy download trigger to the authentication server. However, this process is implicit in Wong because they complement each other to send specific information to specific target see fig 3).As per claim 6, Wong implicitly teaches the method of claim 1, further comprising: receiving, from the 
As per claims 9-15, they are computing device of the method claims 1-8 above. They contain the same limitations. Therefore, they are rejected under the same rationale.

As per claim 16, Wong teaches the computing device of claim 9, wherein the computing device is manifest as another edge node communicatively coupled to the network and to the destination device 
As per claim 17, it’s a computing device with a slight wording variation as claims 1 and 9, It contains similar limitations and concept. Therefore, it is rejected under the same rationale as claims 1 and 9. In addition, Wong teaches one or more processors (see fig 1, server, node, endpoint; fig 2); and one or more non-transitory computer-readable media (see fig 2, memory) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive a communication that includes identification of a destination device associated with the computing device and includes a source device address of a source device associated with an edge node, where the edge node is requesting a data transfer between the source device and the destination device across a network (see par 0015 and 0018); send a destination device address of the destination device to the edge node (see par 0015, 0017, 0018 and 0026). 
As per claim 18, Wong teaches the computing device of claim 17, wherein the computer-executable instructions further cause the one or more processors to: send the destination device address to the edge node at substantially the same time as sending the policy download trigger to the authentication server (see fig 3 and claim 5 reasoning). As per claim 19, Wong teaches the computing device of claim 17, wherein the computer-executable instructions further cause the one or more processors to: install the policy at the computing device before the data transfer is received at the computing device (see par 0025). As per claim 20, Wong teaches the computing device of claim 17, wherein the policy received from the authentication server is specific to the data transfer between the source device and the destination 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.